Case 2:20-cv-02299-JAK-SK Document 36 Filed 04/06/20 Page 1 of 9 Page ID #:1533



  1   MICHAEL A. JACOBS (CA SBN 111664)
      MORRISON & FOERSTER LLP
  2   425 Market Street
      San Francisco, CA 94105-2482
  3   Telephone: (415) 268-7000
      Facsimile: (415) 268-7522
  4   mjacobs@mofo.com
  5   BENJAMIN J. FOX (CA SBN 193374)
      SOO J. PARK (CA SBN 300988)
  6   MORRISON & FOERSTER LLP
      707 Wilshire Boulevard, Suite 6000
  7   Los Angeles, CA 90017-3543
      Telephone: (213) 892-5200
  8   Facsimile: (213) 892-5454
      bfox@mofo.com; spark@mofo.com
  9
      Attorneys for Defendant
 10   QUIBI HOLDINGS LLC
 11
                           UNITED STATES DISTRICT COURT
 12
                         CENTRAL DISTRICT OF CALIFORNIA
 13
 14
 15   JBF INTERLUDE 2009 LTD –                   No. 2:20-CV-02299-JAK-SK
      ISRAEL,
 16                                              (Related to No. 2:20-cv-02250-
                        Plaintiff,               JAK-SK)
 17
            v.                                   OPPOSITION TO EX PARTE
 18                                              APPLICATION FOR
      QUIBI HOLDINGS LLC,                        ACCELERATED HEARING
 19                                              DATE AND BRIEFING
                        Defendant.               SCHEDULE ON MOTION
 20                                              FOR PRELIMINARY
                                                 INJUNCTION
 21
                                                 Judge: Hon. John A. Kronstadt
 22
 23
 24
 25
 26
 27
 28

                                            1
Case 2:20-cv-02299-JAK-SK Document 36 Filed 04/06/20 Page 2 of 9 Page ID #:1534



  1                                INTRODUCTION
  2         Eko’s ex parte application presents no legitimate argument for altering the
  3   briefing or hearing dates on Eko’s motion for a preliminary injunction. Nor does it
  4   present any “crisis” or “Fire!” to justify ex parte relief. Mission Power Eng. Co. v.
  5   Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995). Last week, Eko
  6   selected May 25, 2020 for its hearing, yet it now inexplicably claims exigent
  7   circumstances require a hearing earlier than Eko itself requested. (D.I. 32, 33.)
  8   No justification exists for Eko’s ex parte request, which forced Quibi’s counsel to
  9   “drop all other work” to respond to Eko’s wish to be heard before other litigants.
 10   Mission Power, 883 F. Supp. at 490.
 11         Eko’s ex parte request should be denied because any alleged timing “crisis”
 12   is of Eko’s own making. Eko admits that it has been aware of Quibi’s alleged use
 13   of “Eko’s proprietary technology” since March 2019, when Quibi employees
 14   demonstrated features of the Quibi mobile app at Eko’s office. (D.I. 30-1 (“PI
 15   Mot.”) at 12.) The long-anticipated launch of Quibi’s service is not a surprise; the
 16   launch date has been set and widely reported since last spring. Moreover, Quibi
 17   refuted Eko’s claims of infringement and trade secret misappropriation in writing in
 18   February, yet Eko waited another 7-1/2 weeks to seek a preliminary injunction.
 19   Eko’s unreasonable delay underscores the lack of urgency here and supports
 20   denying Eko’s motion outright.
 21         Eko will suffer no prejudice from the current hearing date. The ex parte
 22   papers include no evidence showing a difference between a hearing in May or June.
 23   Eko’s assertion that Quibi’s marketing or launch seeks to take advantage of the
 24   COVID-19 pandemic is false, scandalous, and beyond the pale of advocacy.
 25         Quibi will demonstrate in its opposition to the motion for a preliminary
 26   injunction that Eko is wrong on the merits. Quibi developed its app independently,
 27   without reference to any Eko trade secret. Eko’s complaint also suffers
 28   fundamental defects, which Quibi will address at the pleading stage. Eko should
                                             2
Case 2:20-cv-02299-JAK-SK Document 36 Filed 04/06/20 Page 3 of 9 Page ID #:1535



  1   not be afforded “special treatment” to move its motion “to the head of the line” in
  2   front of other litigants or the regular briefing on the sufficiency of Eko’s complaint.
  3   Mission Power, 883 F. Supp. at 492.
  4              FACTUAL AND PROCEDURAL BACKGROUND
  5         Quibi independently developed a new digital platform to deliver premium,
  6   short-form entertainment content to users’ phones. (See, e.g., Declaration of
  7   Michael A. Jacobs, Ex. A (Quibi’s Compl. for Declaratory Judgment in No. 2:20-
  8   cv-02250) [“Quibi Compl.”] ¶¶ 1-3.) Quibi’s app launched today, April 6, a date
  9   that has been widely publicized since spring 2019.1
 10         JBF Interlude 2009 Ltd. (“Eko”) promotes itself as selling interactive video
 11   content via an associated platform for the delivery and viewing of such content.
 12         As Eko’s motion for a preliminary injunction asserts, on March 28, 2019,
 13   two Quibi employees visited Eko’s offices and demonstrated features of Quibi’s
 14   app — including Quibi’s now-accused Turnstyle feature. (PI Mot. at 12.)
 15   According to Eko, its CEO “immediately informed [Quibi’s employees] during that
 16   meeting that the horizontal to vertical switching feature was Eko’s proprietary
 17   technology, and they would need Eko’s permission to use this technology.” (Id.)
 18         But rather than demanding that Quibi “cease and desist” from allegedly using
 19   Eko’s technology, on April 1, 2019, Eko’s Chief Business Officer, Ivy Sheiber,
 20   emailed Quibi: “Loved your demo, and excited to see where you guys are headed.”
 21   (Quibi Compl. ¶ 20; see also Jacobs Decl., Ex. B.)
 22         On January 8, 2020, Quibi demonstrated key features of its app, including its
 23   Turnstyle functionality, in a keynote address at the Consumer Electronics Show
 24   (CES). Eko attended and, nearly three weeks later, sent Quibi a cease-and-desist
 25
            1
 26           See, e.g., < https://variety.com/2019/digital/news/quibi-100-million-ads-
      jeffrey-katzenberg-meg-whitman-cannes-1203247177/ > (dated June 19, 2019);
 27   < https://www.bizjournals.com/losangeles/news/2019/03/08/katzenberg-announces-
      launch-date-for-quibi-and.html > (dated March 8, 2019).
 28
                                             3
Case 2:20-cv-02299-JAK-SK Document 36 Filed 04/06/20 Page 4 of 9 Page ID #:1536



  1   letter, spuriously claiming it was “stunned” to learn at CES that Quibi was featuring
  2   Turnstyle, that Quibi was infringing a recently issued Eko patent, and that Quibi
  3   had misappropriated unspecified trade secrets. (D.I. 1 [“Eko Compl.”], Ex. A.)
  4   Quibi responded in writing on February 10, 2020, explaining why Eko’s patent
  5   infringement claim was meritless and stating unequivocally that Quibi’s app was
  6   developed independently and that Quibi had not used or misappropriated any Eko
  7   trade secret. (Eko Compl., Ex. B; see also Jacobs Decl., Ex. C.)
  8         Eko then took steps outside of any judicial process to tarnish Quibi’s name
  9   and to interfere with its launch, including submitting a complaint to the Apple App
 10   Store and pitching a false story to the Wall Street Journal that Quibi was infringing
 11   Eko’s patent and had misappropriated trade secrets. (Quibi Compl. ¶¶ 24-29.)
 12         Faced with Eko’s unfounded threats and harassment, on March 9, 2020,
 13   Quibi filed its complaint for a declaratory judgment of patent non-infringement and
 14   no trade secret misappropriation. In response, Eko filed its lawsuit on March 10.
 15         Eko then waited another three weeks to file its motion for a preliminary
 16   injunction. That motion addresses only its trade secret claim; its patent
 17   infringement claim has disappeared. Eko noticed its motion for Memorial Day,
 18   May 25, 2020. The Court, on its own motion, set Eko’s motion for hearing on June
 19   29, 2020. (D.I. 32.)
 20         On Friday, April 3, 2020, at 4:42 p.m., Eko served its ex parte application,
 21   requesting an “accelerated” hearing and briefing schedule.
 22                                LEGAL STANDARD
 23         Ex parte applications are for extraordinary relief only and should be used
 24   sparingly. aPriori Techs., Inc. v. Broquard, 2017 U.S. Dist. LEXIS 174245, at *11
 25   (C.D. Cal. Feb. 1, 2017) (citing Mission Power, 883 F. Supp. 488). The evidence
 26   must show that the movant’s cause will be irreparably prejudiced if the underlying
 27   motion is heard according to regularly noticed motion procedures. Id. The movant
 28   must also establish that it is “without fault” in creating the crisis that requires
                                               4
Case 2:20-cv-02299-JAK-SK Document 36 Filed 04/06/20 Page 5 of 9 Page ID #:1537



  1   ex parte relief, or that the crisis occurred as a result of excusable neglect. Id. An
  2   ex parte application must “show why the moving party should be allowed to go to
  3   the head of the line in front of all other litigants and receive special treatment.”
  4   Mission Power, 883 F. Supp. at 492.
  5                                    ARGUMENT
  6   I.    PLAINTIFF’S MANY-MONTH DELAY IN SEEKING A
            PRELIMINARY INJUNCTION UNDERSCORES THE LACK OF
  7         URGENCY OR “CRISIS” JUSTIFYING EX PARTE RELIEF
  8         There is no “crisis” justifying an ex parte application — and certainly no
  9   crisis that is not of Eko’s own making. Mission Power, 883 F. Supp. at 492.
 10         By Eko’s own admission, it believed as early as March 2019 that Quibi was
 11   using “Eko’s proprietary technology.” (PI Mot. at 12.) Eko admits it saw Quibi’s
 12   technology again at CES on January 8, 2020, and contends the CES keynote
 13   presentation alone was sufficient for Eko to determine misappropriation. (PI Mot.
 14   at 13 [“Quibi’s CES keynote presentation showed that Turnstyle was strikingly
 15   similar to Eko’s proprietary mobile device optimized RTS technology”].) Yet Eko
 16   waited nearly four more months before seeking a preliminary injunction — doing
 17   so only after Quibi sought a declaratory judgment.
 18         Eko’s year-long delay in asserting its alleged rights would justify denying
 19   Eko’s preliminary injunction outright. See, e.g., Garcia v. Google, Inc., 786 F. 3d
 20   733, 746 (9th Cir. 2015) (affirming denial of injunction in part because “plaintiff’s
 21   long delay before seeking a preliminary injunction implies a lack of urgency and
 22   irreparable harm”); Javo Bev. Co. v. Cal. Extraction Ventures, Inc., 2020 U.S. Dist.
 23   LEXIS 31167, at *13 (S.D. Cal. Feb. 24, 2020) (denying motion for preliminary
 24   injunction filed six months after learning of alleged misappropriation because
 25   plaintiff’s “delay alone weighs heavily against a finding of irreparable harm”).
 26   At minimum, the delay warrants denying Eko’s ex parte application. ADP, LLC v.
 27   Hearn, 2019 U.S. Dist. LEXIS 221039, at *4 (C.D. Cal. Dec. 2, 2019) (two-month
 28   delay in seeking temporary restraining order warranted denial of ex parte
                                              5
Case 2:20-cv-02299-JAK-SK Document 36 Filed 04/06/20 Page 6 of 9 Page ID #:1538



  1   application).
  2         On this basis alone, Eko’s application should be denied.
  3
  4   II.   PLAINTIFF’S EX PARTE REQUEST IS NOT SUPPORTED BY ANY
            LEGITIMATE SHOWING OF PREJUDICE
  5
            The application does not show that Eko would suffer “irreparable prejudice”
  6
      by adhering to the date set by the Court. Mission Power, 883 F. Supp. at 492.
  7
            The pretext Eko now offers — that Quibi’s app launched today, April 6 —
  8
      does not constitute an exigent circumstance justifying ex parte relief. Again, Quibi
  9
      has widely publicized its April 6 launch since spring 2019, and reaffirmed the
 10
      launch date at CES.2 Eko does not and cannot explain how a hearing in May (one
 11
      month after Quibi’s launch) would materially differ from a hearing in June.
 12
            Eko’s choice to notice its motion for Memorial Day, a federal holiday,
 13
      further demonstrates that as of last Wednesday Eko did not perceive Quibi’s launch
 14
      to present an event that threatened imminent, irreparable prejudice. (D.I. 30.) It
 15
      makes no sense for Eko now to argue for a hearing weeks before Memorial Day.
 16
      “Ex parte applications are not intended to save the day for parties who have failed
 17
      to present requests when they should have . . . .” In re Intermagnetics America,
 18
      Inc., 101 B.R. 191, 193 (C.D. Cal. 1989).
 19
            Eko’s preliminary injunction motion itself supports denial of the ex parte
 20
      application. Eko shows no urgent, compelling case of trade secret theft; its claims
 21
      instead are that it communicated proprietary information in several show-and-tell
 22
      business discussions that was then misused. Quibi will demonstrate with its
 23
      substantive opposition that Quibi’s app was developed independently over many
 24
      months by Quibi’s talented team of engineers, and not by misappropriation of any
 25
      Eko trade secret. (See, e.g., Quibi Compl. ¶¶ 13-15 & Exs. C, E.)
 26
            2
 27           Eko admits it attended Quibi’s keynote address, which is also available in
      full on YouTube. < https://www.youtube.com/watch?v=LXOG9yNRjxk >.
 28
                                             6
Case 2:20-cv-02299-JAK-SK Document 36 Filed 04/06/20 Page 7 of 9 Page ID #:1539



  1          The Defend Trade Secrets Act, 18 U.S.C. § 1836, requires that Eko identify
  2   its trade secrets with particularity; a plaintiff’s references to a proprietary “Platform
  3   Project” under nondisclosure agreements, to “design and development” materials
  4   for a project, or to unidentified “source code” are insufficient to state a claim — let
  5   alone to support an injunction. AlterG, Inc. v. Boost Treadmills LLC, 388 F. Supp.
  6   3d 1133, 1144 (N.D. Cal. 2019); see also Keywords, LLC v. Internet Shopping
  7   Enters., 2005 U.S. Dist. LEXIS 51464, at *39 (C.D. Cal. June 29, 2005) (denying
  8   preliminary injunction where plaintiff failed to detail “the nature of the [trade
  9   secret], nor how or where it is reflected in . . . source codes that were allegedly
 10   stolen . . . . [nor] detail the subject matter of the [trade secret] with sufficient
 11   particularity to separate it from matters of general knowledge in the trade or of
 12   special knowledge of those persons who are skilled in the trade”).
 13          But Eko’s complaint and motion are unclear as to whether the alleged trade
 14   secret at issue is computer code, implementation of a specific method for delivering
 15   video files, or the broad concept of delivering multiple video files that display
 16   different content in landscape or portrait mode. (Compare, e.g., Eko Compl. ¶¶ 53,
 17   56 [referring to “information concerning . . . formatting and storage of video files”
 18   and “confidential information . . . including source code”] with PI Mot. at 9
 19   [referring to “mobile device optimization RTS technology”].) Eko’s submission
 20   obscures what specific information it claims it disclosed to Quibi, and uses the
 21   terms “proprietary information” and “trade secrets” interchangeably. TriNet Grp.,
 22   Inc. v. Krantz, 2017 U.S. Dist. LEXIS 226086, at *4-7 (C.D. Cal. Aug. 4, 2017)
 23   (complaint used “terms ‘confidential and proprietary information,’ ‘Company
 24   Information,’ and ‘trade secrets,’ but these terms are neither synonyms nor
 25
 26
 27
 28
                                                7
Case 2:20-cv-02299-JAK-SK Document 36 Filed 04/06/20 Page 8 of 9 Page ID #:1540



  1   coextensive . . . but [plaintiff] does use them interchangeably, thereby rendering the
  2   claim unintelligible”).3
  3         As Quibi will show in its substantive opposition, even if Eko properly
  4   identified a trade secret, Quibi’s team of engineers and designers that created
  5   Quibi’s app did not use any Eko trade secret. (See, e.g., Quibi Compl. ¶¶ 50-53.)
  6   Eko’s motion does not present the type of issue that should be resolved on
  7   minimum notice, as Eko now urges. See, e.g., Am. Trucking Ass’ns v. City of L.A.,
  8   559 F.3d 1046, 1052 (9th Cir. 2009) (“Issuing a preliminary injunction based only
  9   on a possibility of irreparable harm is inconsistent with our characterization of
 10   injunctive relief as an extraordinary remedy that may only be awarded upon a clear
 11   showing that the plaintiff is entitled to such relief.”); SPS Techs., LLC v. Briles
 12   Aero., Inc., 2019 U.S. Dist. LEXIS 77556, at *23-49 (C.D. Cal. Mar. 11, 2019)
 13   (providing detailed factual analysis necessary to decide sufficient identification of
 14   trade secrets and misappropriation for likelihood of success on merits).
 15         Finally, Eko’s invocation of the COVID-19 pandemic as a reason for relief is
 16   beyond the pale. Without evidence, Eko accuses Quibi of “exploit[ing] the current
 17   situation,” despite Eko’s knowledge that Quibi’s launch has been scheduled for
 18   many months. (D.I. 33 at 4.) If anything, the burdens the global pandemic has
 19   placed on the Court and other litigants makes Eko’s feigned “emergency” even
 20   more inappropriate.
 21
            3
 22           Eko’s motion also fails to show how its “trade secret” is not coextensive
      with the ’765 patent’s background and disclosures. (Compare PI Mot. at 9 [“[t]he
 23   ’765 Patent is directed to method and system for viewing a horizontally-filmed
      video so that it could be viewed in either portrait or landscape orientation, . . . and
 24   allowing for seamless transitioning between the two orientations””], with id. at 5
      [“Eko’s trade secrets: One of the technologies developed by Eko is near-
 25   instantaneous switching between videos in landscape and portrait modes of a
 26   smartphone”], and id. at 17 [“mobile device optimized RTS [real-time switching]
      technology constitutes a trade secret”].) Information disclosed in a patent cannot
 27   constitute a trade secret. Stutz Motor Car of Am. v. Reebok Int’l, Ltd., 909 F. Supp.
      1353, 1360 (C.D. Cal. 1995).
 28
                                              8
Case 2:20-cv-02299-JAK-SK Document 36 Filed 04/06/20 Page 9 of 9 Page ID #:1541



  1                                    CONCLUSION
  2             Ex parte applications are solely for emergency relief. Garmon Corp. v.
  3   HealthyPets, Inc., 2018 U.S. Dist. LEXIS 88052, at *4 (C.D. Cal. May 24, 2018)
  4   (denying ex parte request for continuation of hearing date). This is not an
  5   emergency, as Eko’s own actions have made clear.
  6
  7   Dated:       April 6, 2020               MORRISON & FOERSTER LLP
  8
  9                                            By: /s/ Michael A. Jacobs
                                                   Michael A. Jacobs
 10
                                                     Attorneys for Defendant
 11                                                  QUIBI HOLDINGS LLC
      4220787
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               9
